Exhibit 10.1

 

AMENDMENT TO FORBEARANCE AGREEMENT

 

This Amendment to Forbearance Agreement (this “Amendment”) is entered into as of
December 16, 2019, by and between ILIAD RESEARCH AND TRADING, L.P., a Utah
limited partnership (“Lender”), and CHINA RECYCLING ENERGY CORPORATION, a Nevada
corporation (“Borrower”). Capitalized terms used in this Amendment without
definition shall have the meanings given to them in the Forbearance Agreement
(as defined below).

 

A. Borrower and Lender previously entered into that certain Forbearance
Agreement dated September 11, 2019 (the “Forbearance Agreement”).

 

B. Borrower and Lender have agreed to amend the Forbearance Agreement, subject
to the terms, amendments, conditions and understandings expressed in this
Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1. Recitals. Each of the parties hereto acknowledges and agrees that the
recitals set forth above in this Amendment are true and accurate and are hereby
incorporated into and made a part of this Amendment.

 

2. Amendments. Section 3 of the Forbearance Agreement is deleted in its entirety
and replaced with the following:

 

“3. Redemption Adjustments. Notwithstanding anything to the contrary in the
Note, in the event Lender delivers a Redemption Notice to Borrower and the
Redemption Amount set forth therein is not paid in cash to Lender within three
(3) Trading Days, then the applicable Redemption Amount shall be increased by
25% (the “First Adjustment,” and such increase to the Redemption Amount, the
“First Adjusted Redemption Amount”). In the event the First Adjusted Redemption
Amount is not paid within three (3) Trading Days after the date of First
Adjustment, then the First Adjusted Redemption Amount shall be increased in
accordance with the following formula: $0.30 divided by the lowest Closing Trade
Price of the Common Stock during the twenty (20) Trading Days prior to the date
of Lender delivers the Redemption Notice and the resulting quotient multiplied
by the First Adjusted Redemption Amount (the “Second Adjustment,” and such
increase to the First Adjusted Redemption Amount, the “Second Adjusted
Redemption Amount”); provided, however, that such formula shall only be applied
if the resulting quotient is greater than one (1) and such formula shall in no
event be used to reduce the First Adjusted Redemption Amount. Upon payment in
cash of the First Adjusted Redemption Amount or Second Adjusted Redemption
Amount, the Outstanding Balance will be reduced by the original amount set forth
in the Redemption Notice. The foregoing adjustment procedure shall terminate at
such time as Lender has submitted (and been paid on) redemptions or have repaid
Note amount equal to $1,173,480.00, including all redemptions that have occurred
prior to the date of this Amendment.”

 





 

 

3. Representations and Warranties. In order to induce Lender to enter into this
Amendment, Borrower, for itself, and for its affiliates, successors and assigns,
hereby acknowledges, represents, warrants and agrees as follows:

 

a. Borrower has full power and authority to enter into this Amendment and to
incur and perform all obligations and covenants contained herein, all of which
have been duly authorized by all proper and necessary action. No consent,
approval, filing or registration with or notice to any governmental authority is
required as a condition to the validity of this Amendment or the performance of
any of the obligations of Borrower hereunder.

 

b. There is no fact known to Borrower or which should be known to Borrower which
Borrower has not disclosed to Lender on or prior to the date of this Amendment
which would or could materially and adversely affect the understanding of Lender
expressed in this Amendment or any representation, warranty, or recital
contained in this Amendment.

 

c. Except as expressly set forth in this Amendment, Borrower acknowledges and
agrees that neither the execution and delivery of this Amendment nor any of the
terms, provisions, covenants, or agreements contained in this Amendment shall in
any manner release, impair, lessen, modify, waive, or otherwise affect the
liability and obligations of Borrower under the terms of the Transaction
Documents.

 

d. Borrower has no defenses, affirmative or otherwise, rights of setoff, rights
of recoupment, claims, counterclaims, actions or causes of action of any kind or
nature whatsoever against Lender, directly or indirectly, arising out of, based
upon, or in any manner connected with, the transactions contemplated hereby,
whether known or unknown, which occurred, existed, was taken, permitted, or
begun prior to the execution of this Amendment and occurred, existed, was taken,
permitted or begun in accordance with, pursuant to, or by virtue of any of the
terms or conditions of the Transaction Documents. To the extent any such
defenses, affirmative or otherwise, rights of setoff, rights of recoupment,
claims, counterclaims, actions or causes of action exist or existed, such
defenses, rights, claims, counterclaims, actions and causes of action are hereby
waived, discharged and released. Borrower hereby acknowledges and agrees that
the execution of this Amendment by Lender shall not constitute an acknowledgment
of or admission by Lender of the existence of any claims or of liability for any
matter or precedent upon which any claim or liability may be asserted.

 

e. Borrower represents and warrants that as of the date hereof no Events of
Default or other material breaches exist under the Transaction Documents or have
occurred prior to the date hereof.

 

4. Certain Acknowledgments. Each of the parties acknowledges and agrees that no
property or cash consideration of any kind whatsoever has been or shall be given
by Lender to Borrower in connection with this Amendment.

 



2

 

 

5. Other Terms Unchanged. The Forbearance Agreement, as amended by this
Amendment, remains and continues in full force and effect, constitutes legal,
valid, and binding obligations of each of the parties, and is in all respects
agreed to, ratified, and confirmed. Any reference to the Forbearance Agreement
after the date of this Amendment is deemed to be a reference to the Forbearance
Agreement as amended by this Amendment. If there is a conflict between the terms
of this Amendment and the Forbearance Agreement, the terms of this Amendment
shall control. No forbearance or waiver may be implied by this Amendment. Except
as expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment to, any right,
power, or remedy of Lender under the Forbearance Agreement, as in effect prior
to the date hereof.

 

6. No Reliance. Borrower acknowledges and agrees that neither Lender nor any of
its officers, directors, members, managers, equity holders, representatives or
agents has made any representations or warranties to Borrower or any of its
agents, representatives, officers, directors, or employees except as expressly
set forth in this Amendment and the Transaction Documents and, in making its
decision to enter into the transactions contemplated by this Amendment, Borrower
is not relying on any representation, warranty, covenant or promise of Lender or
its officers, directors, members, managers, equity holders, agents or
representatives other than as set forth in this Amendment.

 

7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument. The parties hereto confirm that any electronic copy
of another party’s executed counterpart of this Amendment (or such party’s
signature page thereof) will be deemed to be an executed original thereof.

 

8. Further Assurances. Each party shall do and perform or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment and the consummation of the transactions contemplated
hereby.

 

[Remainder of page intentionally left blank]

 



3

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.

 



  BORROWER:         CHINA RECYCLING ENERGY CORPORATION         By:   Name:    
Title:           LENDER:           ILIAD RESEARCH AND TRADING, L.P.         By:
Iliad Management, LLC, its General Partner         By: Fife Trading, Inc., its
Manager         By:       John M. Fife, President



 

[Signature page lo Amendment to Forbearance Agreement] 

 

4

 

